Case 4:19-cv-00180-ALM-KPJ Document 244 Filed 06/01/20 Page 1 of 3 PageID #: 6146



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                 Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants


                         PLAINTIFF’S REPLY REGARDING
                       NOTICE OF SUPPLEMENTAL EVIDENCE

          NOW COMES Edward Butowsky, the Plaintiff, replying to the Federal Bureau of

  Investigation’s Response to Plaintiff’s Notice of Supplemental Evidence (hereinafter

  “FBI Response”) (Doc. No. 242):

                                         Introduction

          The Plaintiff did not intend to set off another round of debate about the merits of

  his Corrected Motion to Compel Federal Bureau of Investigation to Comply with

  Subpoena Duces Tecum (hereinafter “Corrected Motion”)(Doc. No. 179) or his

  Supplemental Motion to Compel Federal Bureau of Investigation to Comply with

  Subpoena Duces Tecum (Doc. No. 189). Instead, he wished to make the Court aware of

  new evidence that was relevant to his earlier arguments. Unfortunately, the FBI Response

  filed by Asst. U.S. Attorney Robert A. Wells makes some false representations that need

  to be corrected.




                                              -1-
Case 4:19-cv-00180-ALM-KPJ Document 244 Filed 06/01/20 Page 2 of 3 PageID #: 6147



                                            Argument

         Footnote 1 of the FBI Response is, at best, deceptive. For starters, the Plaintiff has

  never suggested that the FBI investigated the death of Seth Rich. Instead, the Plaintiff

  alleged that the FBI investigated Mr. Rich’s role in transferring emails to Wikileaks. The

  bigger deception, however, is found in the following sentence: “When asked if the FBI

  conducted an analysis or investigation of Seth Rich’s computer, Ms. Sines responded that

  she was ‘not allowed to answer’ and that she was ‘not allowed to say that the FBI or

  anybody else looked at Seth’s computers.’” FBI Response 2, n.1, citing Transcript of the

  March 20, 2020 Testimony of Deborah Sines (hereinafter “Sines Transcript”)(Doc. No.

  240-1) 33-34 and 36-37. In the same context, however, Ms. Sines admitted that she told

  journalist Michael Isikoff that the FBI examined Mr. Rich’s computer, and then she

  testified that her statement to Mr. Isikoff was true. Sines Transcript 37-38; also compare

  id. at 89-90 with Sines Transcript Exhibit 1 (Doc. No. 240-2) 4-5. In other words, Ms.

  Sines testified that the FBI examined Mr. Rich’s computer. Mr. Wells should be ashamed

  of himself for cherry-picking quotes in an attempt to deceive the Court.

         Mr. Wells’s next attempts to conflate the Freedom of Information Act with the

  standards governing a Rule 45 subpoena. 1 He cites no authority and makes no attempt to

  explain how a finding that the FBI conducted a “reasonable” search for FOIA purposes is

  supposed to excuse the FBI from complying with a subpoena duces tecum under Rule 45.


  1
    Incidentally, the judicial finding from New York is the subject of a Rule 59 motion for
  reconsideration, precisely because the New York court did not have the transcript of Ms. Sines’s
  testimony at the time it ruled. See Motion for Reconsideration (Doc. No. 60), Ty Clevenger v.
  U.S. Department of Justice, et al., Case No. 1:18-cv-1568-LB (E.D.N.Y.), attached hereto as
  Exhibit 1.

                                                -2-
Case 4:19-cv-00180-ALM-KPJ Document 244 Filed 06/01/20 Page 3 of 3 PageID #: 6148



  The Plaintiff will not attempt to rebut an argument that Mr. Wells failed to make in the

  first instance. Finally, Mr. Wells recycles arguments that he previously asserted regarding

  the Court’s ruling in Ed Butowsky v. David Folkenflik, et al, Case No. 4:18-cv-442 (E.D.

  Tex.). See Federal Bureau of Investigation’s Response in Opposition to Plaintiff’s

  Supplemental Motion to Compel (Doc. No. 191). The Plaintiff will therefore direct the

  Court’s attention to the Plaintiff’s Reply in Support of Supplemental Motion to Compel

  Federal Bureau of Investigation to Comply with Subpoena Duces Tecum (Doc. No. 197).


                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky



                                    Certificate of Service

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on June 1, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -3-
